DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "strong vibrations" in the claims is a relative term which renders the claim indefinite.  The term "strong vibrations" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 7-11, 13, 14, 20, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ii et al. (US 2012/0126668).
With respect to claim 1, Ii et al. discloses a crystal vibration element (Figs 1 and 15) comprising: a crystal piece (item 100) having a prescribed crystal orientation, and having a first direction and a second direction in a plan view thereof (Fig 1), a front surface and a rear surface opposite the front surface (Fig 1), and a thickness shear vibration is a main vibration thereof (Paragraph 56), wherein a vibration distribution in the crystal piece has a vibration region that extends in a band shape in the second direction and non-vibration regions that are adjacent to opposed sides of the vibration region in the first direction of the crystal piece (the claim does not define the size or orientation of the “band shape” and therefore may be broadly construed to include a wide range of shapes); a first excitation electrode (item 20, top) on a front surface of the crystal piece; and a second excitation electrode (item 20, bottom) on a rear surface of the crystal piece(Fig 2).
With respect to claim 7, Ii et al. discloses the crystal vibration element according to Claim 1, wherein the vibration region has a distribution that extends to opposed ends of the excitation electrodes in the second direction of the crystal piece (Fig 1, wherein this is an inherent functional characteristic, and because the claims do not define any details of the distribution of vibrations, this feature may be broadly construed).
With respect to claim 8, Ii et al. discloses the crystal vibration element according to Claim 1, wherein the vibration region has a distribution that extends past opposed 
With respect to claim 9, Ii et al. discloses the crystal vibration element according to Claim 8, wherein each of the first and second excitation electrodes are spaced apart from opposed ends of the crystal piece in the second direction (Figs 1-2).
With respect to claim 10, Ii et al. discloses the crystal vibration element according to Claim 1, wherein the first and second excitation electrodes are positioned such that a gap having a distance G is between the first and second excitation electrodes and a respective opposed end of the crystal piece in the second direction, and 0 < G/T ≤ 0.5, where T is a thickness of the crystal piece between the excitation electrodes (Paragraph 107, wherein the values for Mz, Z, and t of Ii et al. fall within the range for G/T of the claims).
With respect to claim 11, ii et al. discloses the crystal vibration element according to Claim 10, wherein G/T ≤ 0.2 (Paragraph 107, wherein the values for Mz, Z, and t of Ii et al. fall within the range for G/T of the claims).
With respect to claim 13, Ii et al. discloses the crystal vibration element according to Claim 10, wherein W/T ≤ 10.2, where W is a width of the crystal piece in the second direction (Paragraph 25).
With respect to claim 14, Ii et al. discloses the crystal vibration element according to Claim 1, wherein the vibration region has at least one strong vibration region (Fig 1, the claim does not define what constitutes “strong”, so this may be broadly construed).
With respect to claim 20, Ii et al. discloses the crystal vibration element according to Claim 1, wherein the crystal piece has a rectangular shape having sides that are perpendicular to the first direction and the second direction when the crystal piece is viewed in a plan view thereof (Fig 1).
With respect to claim 21, Ii et al. discloses the crystal vibration element according to Claim 1, wherein the first direction is an X axis direction of the crystal orientation of the crystal piece (Fig 1).
With respect to claim 23, ii et al. discloses a crystal vibrator comprising: the crystal vibration element according to Claim 1; a substrate (Fig 15, housing); and a conductive holding member (item 60) that supports the crystal vibration element on the substrate so that the crystal vibration element is able to vibrate (Fig 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ii et al. in view of Tsuchido (US 2009/0108709).
With respect to claim 12, Ii et al. discloses the crystal vibration element according to Claim 10.
Ii et al. does not disclose that wherein 0.0002 ≤ G/T.

At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the relative dimensions of the electrodes and vibration piece of Tsuchido et al. with the device of Ii et al. for the benefit of maximizing the coverage of the electrodes on the surface of the vibration piece (Fig 1 of Tsuchido).
With respect to claim 22, Ii et al. discloses the crystal vibration element according to Claim 1.
Ii et al. does not disclose a frame body that surrounds an outer periphery of the crystal piece; and a connection member that connects the crystal piece and the frame body to each other (Figs 1-2).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the frame and connection members of Tsuchido with the device of Ii et al. for the benefit of improving the vibration characteristics of the vibrator (Abstract of Tsuchido).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ii et al. in view of Omomo (US 2014/0368089).
With respect to claim 24, Ii et al. discloses the crystal vibrator according to Claim 23.
Ii et al. does not disclose a lid bonded to the substrate via a bonding material such that the crystal vibration element is provided in an internal space between the substrate and the lid.

At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the bonding material of Omomo with the device of Ii et al. for the benefit of more securely holding the lid to the substrate (Fig 8B and paragraph 74 of Omomo).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ii et al. in view of Tsuchido and Mizusawa et al. (US 2012/0169182).
With respect to claim 25, the combination of Ii et al. and Tsuchido discloses the crystal vibration element according to Claim 22.
Ii et al. does not disclose a crystal vibrator comprising: the crystal vibration element and first and second substrates bonded to the frame body at front and rear sides thereof such that the crystal vibration element is accommodated in an internal space therebetween and is able to vibrate.
Mizusawa teaches a piezoelectric vibrator that includes a crystal vibrator comprising: the crystal vibration element and first and second substrates bonded to the frame body at front and rear sides thereof such that the crystal vibration element is accommodated in an internal space therebetween and is able to vibrate (Figs 1-2).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the frame, substrates, and bonding material of Mizusawa with the device of Ii et al. for the benefit of more securely holding the vibration piece (Figs 1-2 of Mizusawa).
Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest the claimed subject matter of claim 15 in combination with its parent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837